Case 2:19-ap-01133-BR   Doc 1 Filed 05/06/19 Entered 05/06/19 16:17:33   Desc
                        Main Document     Page 1 of 12
Case 2:19-ap-01133-BR   Doc 1 Filed 05/06/19 Entered 05/06/19 16:17:33   Desc
                        Main Document     Page 2 of 12
Case 2:19-ap-01133-BR   Doc 1 Filed 05/06/19 Entered 05/06/19 16:17:33   Desc
                        Main Document     Page 3 of 12
Case 2:19-ap-01133-BR   Doc 1 Filed 05/06/19 Entered 05/06/19 16:17:33   Desc
                        Main Document     Page 4 of 12
Case 2:19-ap-01133-BR   Doc 1 Filed 05/06/19 Entered 05/06/19 16:17:33   Desc
                        Main Document     Page 5 of 12
Case 2:19-ap-01133-BR   Doc 1 Filed 05/06/19 Entered 05/06/19 16:17:33   Desc
                        Main Document     Page 6 of 12
Case 2:19-ap-01133-BR   Doc 1 Filed 05/06/19 Entered 05/06/19 16:17:33   Desc
                        Main Document     Page 7 of 12
Case 2:19-ap-01133-BR   Doc 1 Filed 05/06/19 Entered 05/06/19 16:17:33   Desc
                        Main Document     Page 8 of 12
Case 2:19-ap-01133-BR   Doc 1 Filed 05/06/19 Entered 05/06/19 16:17:33   Desc
                        Main Document     Page 9 of 12
Case 2:19-ap-01133-BR   Doc 1 Filed 05/06/19 Entered 05/06/19 16:17:33   Desc
                        Main Document    Page 10 of 12
Case 2:19-ap-01133-BR   Doc 1 Filed 05/06/19 Entered 05/06/19 16:17:33   Desc
                        Main Document    Page 11 of 12
Case 2:19-ap-01133-BR   Doc 1 Filed 05/06/19 Entered 05/06/19 16:17:33   Desc
                        Main Document    Page 12 of 12
